GAME TRADING TECHNOLOGIES, INC. 10957 McCormick Road Hunt Valley, MD21031 November 1, 2011 VIA EDGAR AND FAX U.S. Securities and Exchange Commission 100 Street, N.E. Washington,D.C. 20549 Attn:James A. Allegretto – Senior Assistant Chief Accountant Milwood Hobbs – Staff Accountant RE: Game Trading Technologies, Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 filed April 15, 2011 File No. 333-141521 Ladies and Gentlemen: The following responses address the comments of the reviewing Staff of the Securities and Exchange Commission (“Commission”) as set forth in a comment letter dated October 18, 2011 (the "Comment Letter") relating to the Form 10-K for the fiscal year ended December 31, 2010 (the “2010 10-K”), of Game Trading Technologies, Inc. (the “Company”). The answers set forth herein refer to each of the Staff’s comments by number. Form 10-K for the Fiscal Year Ended December 10, 2010 Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 18 1. We have read your proposed disclosure in response to comment one of our letter dated September 15, 2011 regarding critical accounting estimates. Your disclosure states the liability accrued of $380,000 relates to your estimate of penalties you may incur through March 8, 2011. Please tell us whether you are liable for penalties subsequent to March 8, 2011. If not, tell us why. Please also tell us whether your liability is based on the minimum of the range. In this regard, we understand that your potential exposure is 2% to 12% per month of the aggregate proceeds of the private placement of $5.7 million. If our understanding is incorrect, please clarify it. Otherwise, please explain to us a why you believe a higher estimated liability is not more likely to occur. Refer to FASB ASC 450. Response: The Company acknowledges the Staff’s comment and advises the Staff that in accordance with the registration rights agreement, dated February 25, 2010, the Company was not required to keep the registration statement effective if the shares of common stock issuable upon conversion of the Company’s series A convertible preferred stock and issuable upon exercise of the warrants could be sold without restriction under Rule 144 promulgated under the Securities Act.On March 8, 2011, the holders of the Company’s series A convertible preferred stock (the “Series A Holders”) became eligible to sell shares under Rule 144 promulgated under the Securities Act. Therefore, as of March 8, 2011 no additional penalty accrual was deemed necessary under the registration rights agreement. The amount of damages was calculated from November 23, 2010 through March 8, 2011 based upon an amount equal to 2% of the aggregate purchase price totaling $380,000, in accordance with the terms of the registration rights agreement.The maximum penalty of 12% of the aggregate purchase price ($642,000) is not deemed more likely to occur unless the Company fails to remain eligible for use of Rule 144 promulgated under the Securities Act. Securities and Exchange Commission November 1, 2011 Page 2 Cash flow analysis, page 23 2. As requested in our previous comment no. 3, please explain whether you considered making the disclosures suggested by AU 341.11 of the PCAOB Standards. If your auditors did not initially have concerns about your ability to continue as a going concern, please tell us that. Response: The Company acknowledges the Staff’s comment and advises the Staff that the Company presented the auditor's with the financing opportunities which it believed and the auditor's consented to support a going concern with the information and analysis available at the time. As described in our previous comment, the Company was pursuing a growth plan and to the extent additional capital was not available, the analysis described the potentialthat we would have to "curtail operations". There was no consideration of AU 341.11 of the PCAOB Standards. Consolidated Balance Sheets, page F-3 3. We note your response to comment three of our letter dated September 15, 2011 regarding the redeemable preferred stock. Please revise your disclosure in Note 9 to state all of the conditions upon which a conversion to common stock can occur. Response: The Company acknowledges the Staff’s comment and advises the Staff that it will amend the Company's 10-K/A for the year ended December 31, 2010, to comply with the appropriate disclosures in the Comment Letter. An excerpt of the amended filing is included as an appendix A attached hereto. Notes to Consolidated Financial Statements Note 1. Description of Business and Summary of Significant Accounting Policies, page F-7 Revenue Recognition, page F-9 4. We note your response to comment five of our letter dated September 15, 2011 regarding clarification of your revenue recognition accounting policy. Your disclosed policy and response states that you generally recognize revenue upon shipment from your facility, when “shipment has occurred.” Disclose what that means including, if necessary, the stated shipping terms for the majority of your customer sales contracts. Please also explain to us when title transfers to the customer and at what point the customer assumes the risks and rewards of ownership. Refer to SAB Topic 13A – 3. Delivery and Performance. Response: The Company acknowledges the Staff’s comment and advises the Staff that the Company's policy is consistent with SAB Topic 13A-3. Delivery and Performance as delivery is deemed to have occurred when the Company’s customer has taken titled and assumed the risks and rewards of ownership of the products specified in the purchase order or contracts. The Company's bulk contracts, which constitutes the majority of historical revenue, have stated terms of "FOB destination". The Company will revise the revenue recognition policy in future filings. Securities and Exchange Commission November 1, 2011 Page 3 Note 6. Product Financing-Related Party, page F-13 5. We note the accounting entries and your response to comment six of our letter dated September 15, 2011 regarding your product financing arrangement with DK Trading. Please review and revise as necessary the entries provided us. Please specifically review the second entry in your response to debit revenue and credit accounts receivable for $3.6 million and tell us whether this entry is in error or explain to us why you believe it is correct. In addition, please also provide us the entry you recorded to relieve inventory relating to the sale of products for $3.6 million. Please also provide a narrative that explains how you were able to completely relieve the product financing liability of $3 million. We may have further comment. Response: The Company acknowledges the Staff’s comment and advises the Staff that the Company hasclarified and corrected the revenue entryrelated to the product financing arrangement. In addition, the Cost of Sales entry to relieve inventory has been provided as a journal entry. Sale of Inventory Dr.
